Per Curiam.

The action cannot be maintained against the mortgager, who had transferred all his right and interest in the *34land, and was not in possession.1 We see no difficulty in bringing the action against a tenant in common who has purchased the equity of redemption.

 See Revised Stat. c. 107, § 8, where it is provided, that the mortgager may be joined as defendant in all eases of this kind, whether at the time he has transferred his interest in the estate or not. See also Hunt v. Hunt, 17 Pick. 118.